Case: 17-40610      Document: 00514422562         Page: 1    Date Filed: 04/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 17-40610
                                                                             FILED
                                                                         April 10, 2018
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PABLO VILLARREAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1425-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Pablo Villarreal appeals his concurrent sentences of 24 months in prison
imposed following his guilty-plea conviction of one count of conspiring to
transport and attempt to transport aliens within the United States, 8 U.S.C.
§ 1324(a)(1)(A)(ii) and (v)(I), and two counts of transporting and attempting to
transport aliens for the purpose of commercial advantage and private financial
gain, § 1324(a)(1)(A)(ii) and (v)(II). According to Villarreal, the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40610     Document: 00514422562     Page: 2   Date Filed: 04/10/2018


                                  No. 17-40610

erred by increasing his Sentencing Guidelines offense level by two levels for
using a special skill, specifically, his commercial driver’s license, “in a manner
that significantly facilitated the commission or concealment of the offense.”
U.S.S.G. § 3B1.3.
      We review the district court’s application of § 3B1.3 for clear error.
United States v. Pruett, 681 F.3d 232, 248 (5th Cir. 2012). We consider, first,
if Villarreal possessed a special skill, and, second, if he used that skill in a
manner that significantly facilitated his commission or concealment of the
offense. See id.
      Villarreal’s challenge on the first question is unavailing as “[w]e have
held that the ability to drive a tractor trailer truck as evidenced by the
possession of a commercial driver’s license constitutes a special skill for
purposes of § 3B1.3.” United States v. Villafranca, 844 F.3d 199, 199 (5th Cir.
2016), cert. denied, 137 S. Ct. 1393 (2017); see United States v. Treft, 447 F.3d
421, 425 (5th Cir. 2006). As to the second question, Villarreal argues that a
commercial tractor trailer was unnecessary to commit the offense because he
was transporting only four aliens and they were found on top of his cargo and
not hidden in any manner.        The record shows, however, that Villarreal
approached the checkpoint as a commercial truck driver carrying a legitimate
commercial load. The district court’s conclusion that Villarreal, therefore, used
his special skill as a licensed commercial truck driver to commit and conceal
the offense is plausible in light of this record. See United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      The decision of the district court is AFFIRMED.




                                        2